           Case 1:20-cv-03487-RA Document 31 Filed 12/11/20 Page 1 of 2
                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 12/11/2020


 G & G CLOSED CIRCUIT EVENTS, LLC,

                             Plaintiff,

                        v.
                                                                No. 20-CV-3487 (RA)
 MANUEL SANCHEZ TORRES, individually
 and d/b/a MI LUGAR RESTAURANT d/b/a
                                                                        ORDER
 EL REY DEL TACO a/k/a LA EQUINITA;
 and MI LUGAR RESTAURANT CORP., an
 unknown business entity d/b/a MI LUGAR
 RESTAURANT d/b/a EL REY DEL TACO
 a/k/a LA ESQUINITA,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

       It has come to the Court’s attention that Plaintiff G&G Closed Circuit Events, LLC,

attached to its complaint an exhibit in redacted form. See Dkt. 1 at 12-20. The Affidavits of

Nicolas J. Gagliardi and Joseph P. Loughlin, filed in support of Plaintiff’s pending motion for

default judgment, similarly attach a exhibit in redacted form. See Dkt. 24, 25. Plaintiff did not

seek Court approval to redact these public court filings.

       Pursuant to this Court’s Individual Rules & Practices in Civil Cases, a party seeking to

file a document in redacted form shall electronically file a letter motion seeking such leave. The

letter motion itself shall be filed in public view, should explain the reasons for seeking to file the

document in redacted form, and should not include confidential information. At the same time,

the party shall (1) publicly file on ECF and electronically relate to the letter motion a copy of the

document with the proposed redactions; and (2) file under seal on ECF (with the appropriate

level of restriction) and electronically relate to the motion an unredacted copy of the document
            Case 1:20-cv-03487-RA Document 31 Filed 12/11/20 Page 2 of 2




with the proposed redactions highlighted.

         To be approved, any redaction or sealing of a court filing must be narrowly tailored to

serve whatever purpose justifies the redaction or sealing and must be otherwise consistent with

the presumption in favor of public access to judicial documents. See, e.g., Lugosch v. Pyramid

Co. of Onondaga, 435 F.3d 110, 119-20 (2d Cir. 2006).

         It is hereby ORDERED that, by no later than January 1, 2021 Plaintiff shall either file a

letter motion as described above, or file unredacted copies of those exhibits on the docket.



SO ORDERED.

Dated:      December 11, 2020
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge




                                                      2
